DETAILED ACTION
This office action is in response to the instant application filed on 12/16/2021.
Claims 1-5, 7-23, 25-26 are pending of which claims 1,9,16, and 19 are independent claims, and claims 6 and 24 are canceled..
IDS, filed on 12/16/2021, is considered.
The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-5, 7-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190150064 to Chen (hereinafter “Chen”) in view of US. Pub. 20180183551 to Chou (hereinafter “Chou”).

Regarding claim 1: Chen discloses a method of wireless communications performed by a user equipment (UE), comprising: receiving system information (Sl) via a transmission in a first downlink (DL) bandwidth part (BWP) of a system bandwidth Chen, see paragraph [0025] an SI change indication is sent to the UE by paging (e.g., a Short Message) from the network (NW) while the UE operates on the indicated BWP, the UE receives indications about SI modifications over downlink control information (DCI); upon receiving the SI change indication, UE may switch immediately to the initial active BWP from the indicated BWP during broadcast control channel (BCCH)  modification period; the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message; then, RRC sublayer of the NW may inform the PHY sublayer that the paging has been sent to the UE and the switching of the UE to the initial active BWP has been completed, and  the NW may stop sending to the UE any other L1 signaling (e.g., DCI) for BWP switching operations; and transmitting, to a serving base station (BS) and in response to receiving the SI, an indication that the UE has completed Si acquisition ((Chen, see paragraph [0025] a UE receives indications about SI modifications over downlink control information (DCI); upon receiving the SI change indication, UE may switch immediately to the initial active BWP from the indicated BWP during broadcast control channel (BCCH)  modification period; the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message).

However, Chen does not explicitly teach the use of receiving a command in a downlink control information (DCI) to switch to a second DL BWP subsequent to receiving the SI, and switching a receiver of the UE to receive via the second DL BWP in response to 20180183551, see paragraph [0109],  FIG. 8A, a cell is already configured with an initial BWP (default) and switches the initial BWP to a configured BWP by performing a BWP switching  procedure using DCI, a cell may transmit (e.g., broadcast) packets based on the default BWP  to one or more UEs in its coverage area, the cell transmits to a UE, in default BWP, DCI message #1 (DCI #1), where DCI #1 includes a configured BWP index that corresponds to configured BWP, and a switching/activation instruction to switch to configured BWP). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chou into Chen’s system/method because it would allow usage of URLLC. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve low latency communication  (Chou; [0046]).

Regarding claim 2: Chen discloses the  method of claim 1, wherein transmitting the indication comprises transmitting the indication via a medium access control (MAC) control element (CE) (Chen, see paragraph [0048], FIG. 6,  an NW may re-take control over the BWP switching operations upon receiving a feedback from the UE indicating the SI update is complete before broadcast control channel (BCCH) modification period n+1 ends, the UE receives a L1 signaling for switching to the initial active BWP after receiving the SI change indication in modification period n, followed by the SI update operations in modification period n+1; once the UE completes the SI update, the UE feedback of SI update complete where an SI update completeness indication may be sent by another L1 signaling (via PUCCH) or by MAC-CE transmission on an uplink (UL) BWP paired with the initial active DL BWP, and if using MAC-CE transmission, the upper sublayer of the UE may inform MAC sublayer that the system information update is completed, and the UE MAC sublayer may feedback it to the NW, and then the  NW may re-take control over the BWP switching once receiving the feedback in NW MAC sublayer).

Regarding claim 3: Chen discloses the  method of claim 1, wherein transmitting the indication comprises transmitting the indication via radio resource control (RRC) signaling (Chen, see paragraph [0025], the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message, and then an RRC sublayer of the NW may inform the PHY sublayer that the paging has been sent to the UE and the switching of the UE to the initial active BWP has been completed, and the NW may stop sending to the UE any other L1 signaling (e.g., DCI) for BWP switching operations).  

Regarding claim 4: Chen discloses the  method of claim 1, wherein transmitting the indication comprises transmitting the indication via layer one (L) signaling (Chen, see paragraph [0048], once the UE completes the SI update, the UE feedback of SI update complete, and an SI update completeness indication may be sent by another L1 signaling (via PUCCH) or by MAC-CE transmission on an uplink (UL) BWP paired with the initial active DL BWP, and if using L1 signaling, the upper sublayer (e.g., RRC) of the UE may inform PHY sublayer that the SI update is completed, and the UE PHY sublayer may feedback it to the NW; and if using MAC-CE transmission, the upper sublayer of the UE may inform MAC sublayer that the system information update is completed, and the UE MAC sublayer may feedback it to the NW, and then the NW may re-take control over the BWP switching once receiving the feedback in NW MAC sublayer).  

Regarding claim 5: Chen discloses the  apparatus of claim 4, wherein the L1 signaling comprises a scheduling request (SR) or a physical uplink shared channel (PUSCH) in preconfigured resources (Chen, see paragraph[0003], a UE-specific serving cell may configure one or more bandwidth parts (BWPs) in downlink and uplink respectively for a UE by dedicated RRC signaling, and  a UE may be allocated to with at most one active DL BWP and one active UL BWP at a given time by the cell; and a single scheduled downlink control information (DCI) may be applied to switching from one active BWP to another for an operating UE).  

Regarding claim 7: Chen discloses the  method of claim 1, further comprising: receiving a command in a downlink control information (DC) to switch to the first DL BWP prior to receiving the SI, wherein the DCI comprises a request to the UE to (Chen, see paragraph [0025] an SI change indication is sent to the UE by paging (e.g., a Short Message) from the network (NW) while the UE operates on the indicated BWP, the UE receives indications about SI modifications over downlink control information (DCI); upon receiving the SI change indication, UE may switch immediately to the initial active BWP from the indicated BWP during broadcast control channel (BCCH) modification period; the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message, and then, RRC sublayer of the NW may inform the PHY sublayer that the paging has been sent to the UE and the switching of the UE to the initial active BWP has been completed, and  the NW may stop sending to the UE any other L1 signaling (e.g., DCI) for BWP switching operations).  

Regarding claim 8: Chen discloses the  method of claim 7, further comprising: determining to transmit the indication that the UE has completed the SI acquisition, based on the request (Chen, see paragraph [0025] the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message, and then, RRC sublayer of the NW may inform the PHY sublayer that the paging has been sent to the UE and the switching of the UE to the initial active BWP has been completed, and  the NW may stop sending to the UE any other L1 signaling (e.g., DCI) for BWP switching operations).  

Regarding claim 9: Chen discloses a method of wireless communications performed by a base station (BS), comprising: transmitting system information (SI) to a user equipment (UE) via a first downlink (DL) bandwidth part (BWP) of a system bandwidth (Chen, see paragraph [0025] an SI change indication is sent to the UE by paging (e.g., a Short Message) from the network (NW) while the UE operates on the indicated BWP, the UE receives indications about SI modifications over downlink control information (DCI); upon receiving the SI change indication, UE may switch immediately to the initial active BWP from the indicated BWP during broadcast control channel (BCCH)  modification period; the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message); and receiving from the UE an indication that the UE has completed SI acquisition subsequent to transmitting the SI (Chen, see paragraph [0025] a UE receives indications about SI modifications over downlink control information (DCI); upon receiving the SI change indication, UE may switch immediately to the initial active BWP from the indicated BWP during broadcast control channel (BCCH)  modification period; the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message).

However, Chen does not explicitly teach transmitting a command in a downlink control information (DCI) for the UE to switch to a second DL BWP subsequent to receiving the SI. However, Chou in the same or similar field of endeavor teaches transmitting a 20180183551, see paragraph [0109],  FIG. 8A, a cell is already configured with an initial BWP (default) using system information block (SIB) and switches the initial BWP to a configured BWP by performing a BWP switching  procedure using DCI, a cell may transmit (e.g., broadcast) packets based on the default BWP  to one or more UEs in its coverage area, the cell transmits to a UE, in default BWP, DCI message #1 (DCI #1), where DCI #1 includes a configured BWP index that corresponds to configured BWP, and a switching/activation instruction to switch to configured BWP). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chou into Chen’s system/method because it would allow usage of URLLC.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve low latency communication  (Chou; [0046]).

Regarding claim 10: Chen discloses the  method of claim 9, further comprising: identifying a current DL BWP of the UE prior to transmitting the SI; and transmitting a command, in a downlink control information (DCI) via the current DL BWP to the UE to switch to the first DL BWP prior to transmitting the SI (Chen, see paragraph [0025] an SI change indication is sent to the UE by paging (e.g., a Short Message) from the network (NW) while the UE operates on the indicated BWP, the UE receives indications about SI modifications over downlink control information (DCI); upon receiving the SI change indication, UE may also receive a command to switch immediately to the initial active BWP from the indicated BWP during broadcast control channel (BCCH)  modification period; the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message).  

Regarding claim 11.  The method of claim 9, further comprising: determining the first DL BWP is a currently configured DL BWP for the UE, prior to transmitting the SI (Chen, see paragraph [0003], a UE-specific serving cell may configure one or more bandwidth parts (BWPs) in downlink and uplink respectively for a UE by dedicated RRC signaling, and  a UE may be allocated to with at most one active DL BWP and one active UL BWP at a given time by the cell; and a single scheduled downlink control information (DCI) may be applied to switching from one active BWP to another for an operating UE).  

Regarding claim 12: Chen discloses the  method of claim 9, further comprising: obtaining, subsequent to transmitting the SI, data other than the SI for transmission to the UE prior to receiving the indication (Chen, see paragraph [0003], a UE-specific serving cell may configure one or more bandwidth parts (BWPs) in downlink and uplink respectively for a UE by dedicated RRC signaling, and  a UE may be allocated to with at most one active DL BWP and one active UL BWP at a given time by the cell); determining, based on not receiving the indication, to transmit the data via the first DL BWP (Chen, see paragraph[0003], a UE may be allocated to with at most one active DL BWP and one active UL BWP at a given time by the cell, and active DL BWP may be the active DL BWP);and transmitting the data to the UE via the first DL BWP and prior to receiving the indication from the UE (Chen, see paragraph[0003], a UE may be allocated to with at most one active DL BWP and one active UL BWP at a given time by the cell, and transmission uses the active BWP and for downlink data transmission the active DL BWP is used).  

Regarding claim 13: Chen discloses the  method of claim 9, further comprising: obtaining data other than the SI for transmission to the UE; and transmitting the data to the UE via a second DL BWP subsequent to receiving the indication from the UE (Chen, see paragraph [0024], in DL, the UE may operate on an indicated BWP as currently active DL BWP for DL data transmission; the UE may also have an uplink (UL) BWP for UL data transmission and an initial active UL BWP; and broadcast control channel modification period (denoted as BCCH modification period n); the UE may operate on the indicated BWP as the currently active BWP for data transmission according to L1 signaling).  

Regarding claim 14: Chen discloses the  method of claim 9, wherein receiving the indication comprises receiving the indication via a medium access control (MAC) control element (CE) (Chen, see paragraph [0048], FIG. 6,  a UE feedback of SI update complete where an SI update completeness indication may be sent by another L1 signaling (via PUCCH) or by MAC-CE transmission on an uplink (UL) BWP paired with the initial active DL BWP, and if using MAC-CE transmission, the upper sublayer of the UE may inform MAC sublayer that the system information update is completed, and the UE MAC sublayer may feedback it to the NW, and then the  NW may re-take control over the BWP switching once receiving the feedback in NW MAC sublayer).

Regarding claim 15: Chen discloses the  method of claim 9, wherein receiving the indication comprises receiving the indication via radio resource control (RRC) signaling (Chen, see paragraph[0025], the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message, and then an RRC sublayer of the NW may inform the PHY sublayer that the paging has been sent to the UE and the switching of the UE to the initial active BWP has been completed, and the NW may stop sending to the UE any other L1 signaling (e.g., DCI) for BWP switching operations).  

Regarding claim 16: Chen discloses a method of wireless communications performed by a user equipment (UE), comprising: receiving a page from a base station (BS) via an active downlink (DL) bandwidth part (BWP) of a system bandwidth (Chen, see paragraph [0025] an SI change indication is sent to the UE by paging (e.g., a Short Message) from the network (NW) while the UE operates on the indicated BWP, the UE receives indications about SI modifications over downlink control information (DCI)); switching a receiver of the UE to receive via another DL BWP different from the active DL BWP of the system bandwidth in response to receiving the page (Chen, see paragraph [0025], upon receiving the SI change indication, UE may switch immediately to the initial active BWP from the indicated BWP during broadcast control channel (BCCH)  modification period; the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message); receiving updated system information (SI) from the BS via the other DL BWP subsequent to switching the receiver to receive via the other DL BWP (Chen, see paragraph [0025], upon receiving the SI change indication, UE may switch immediately to the initial active BWP from the indicated BWP during broadcast control channel (BCCH)  modification period ); and switching the receiver of the IE to receive via the active DL BWP in response to receiving the updated SI (Chen, see paragraph[0025], the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message, and then an RRC sublayer of the NW may inform the PHY sublayer that the paging has been sent to the UE and the switching of the UE to the initial active BWP has been completed, and the NW may stop sending to the UE any other L1 signaling (e.g., DCI) for BWP switching operations)

Regarding claim 17: Chen discloses the  method of claim 16, further comprising: receiving public warning system (PWS) ST via one of the active DL BWP or the other DL BWP (Chen, see paragraph[0025], an SI change indication is sent to the UE by paging (e.g., a Short Message) from the NW while the UE operates on the indicated BWP, i.e., the UE receives indications about SI modifications and/or PWS notifications using Short Message transmitted with P-RNTI over downlink control information (DCI)).

Regarding claim 18: Chen discloses the  method of claim 16, further comprising: receiving data other than the updated SI via the active DL BWP subsequent to switching the receiver of the UE to receive via the active DL BWP (Chen, see paragraph [0025], upon receiving the SI change indication, UE may switch immediately to the initial active BWP from the indicated BWP during broadcast control channel (BCCH)  modification period; the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message; then, RRC sublayer of the NW may inform the PHY sublayer that the paging has been sent to the UE and the switching of the UE to the initial active BWP has been completed, and  the NW may stop sending to the UE any other L1 signaling (e.g., DCI) for BWP switching operations).  

Regarding claim 19: Chen discloses an apparatus for wireless communications, comprising: a processor configured to: receive system information (SI) via a transmission in a first downlink (DL) bandwidth part (BWP) of a system bandwidth(Chen, see paragraph [0025] an SI change indication is sent to the UE by paging (e.g., a Short Message) from the network (NW) while the UE operates on the indicated BWP, the UE receives indications about SI modifications over downlink control information (DCI); upon receiving the SI change indication, UE may also receive a command to switch immediately to the initial active BWP from the indicated BWP during broadcast control channel (BCCH)  modification period; the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message); and transmit, to a serving base station (BS) and in response to receiving the SI, an indication that the apparatus has completed Si acquisition ((Chen, see paragraph [0025] a UE receives indications about SI modifications over downlink control information (DCI); upon receiving the SI change indication, UE may switch immediately to the initial active BWP from the indicated BWP during broadcast control channel (BCCH)  modification period; the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message).

 However, Chen does not explicitly teach receive a command in a downlink control information (DCI) to switch to a second DL BWP subsequent to receiving the SI: and switch a receiver of the apparatus to receive via the second DL BWP in response to receiving the command. However, Chou in the same or similar field of endeavor teaches receive a command in a downlink control information (DCI) to switch to a second DL BWP subsequent to receiving the SI: and switch a receiver of the apparatus to receive via the second DL BWP in response to receiving the command (20180183551, see paragraph [0109],  FIG. 8A, a cell is already configured with an initial BWP (default) using system information block (SIB) and switches the initial BWP to a configured BWP by performing a BWP switching  procedure using DCI, a cell may transmit (e.g., broadcast) packets based on the default BWP  to one or more UEs in its coverage area, the cell transmits to a UE, in default BWP, DCI message #1 (DCI #1), where DCI #1 includes a configured BWP index that corresponds to configured BWP, and a switching/activation instruction to switch to configured BWP). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chou into Chen’s system/method because it would allow usage of URLLC.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  low latency communication  (Chou; [0046]).

Regarding claim 20: Chen discloses the  apparatus of claim 19, wherein the processor is configured to transmit the indication via a medium access control (MAC) control element (CE) (Chen, see paragraph [0048], FIG. 6,  a UE feedback of SI update complete where an SI update completeness indication may be sent by another L1 signaling (via PUCCH) or by MAC-CE transmission on an uplink (UL) BWP paired with the initial active DL BWP, and if using MAC-CE transmission, the upper sublayer of the UE may inform MAC sublayer that the system information update is completed, and the UE MAC sublayer may feedback it to the NW, and then the  NW may re-take control over the BWP switching once receiving the feedback in NW MAC sublayer).
  
Regarding claim 21: Chen discloses the  apparatus of claim 19, wherein the processor is configured to transmit the indication via radio resource control (RRC) signaling (Chen, see paragraph[0025], the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message, and then an RRC sublayer of the NW may inform the PHY sublayer that the paging has been sent to the UE and the switching of the UE to the initial active BWP has been completed, and the NW may stop sending to the UE any other L1 signaling (e.g., DCI) for BWP switching operations).  
  
Regarding claim 22: Chen discloses the  apparatus of claim 19, wherein the processor is configured to transmit the indication via layer one (L1) signaling (Chen, see paragraph[0048], once the UE completes the SI update, the UE feedback of SI update complete, and an SI update completeness indication may be sent by another L1 signaling (via PUCCH) or by MAC-CE transmission on an uplink (UL) BWP paired with the initial active DL BWP, and if using L1 signaling, the upper sublayer (e.g., RRC) of the UE may inform PHY sublayer that the SI update is completed, and the UE PHY sublayer may feedback it to the NW; and if using MAC-CE transmission, the upper sublayer of the UE may inform MAC sublayer that the system information update is completed, and the UE MAC sublayer may feedback it to the NW, and then the NW may re-take control over the BWP switching once receiving the feedback in NW MAC sublayer).  

Regarding claim 23: Chen discloses the  apparatus of claim 22, wherein the Li signaling comprises a scheduling request (SR) or a physical uplink shared channel (PUSCH) in preconfigured resources (Chen, see paragraph[0003], a UE-specific serving cell may configure one or more bandwidth parts (BWPs) in downlink and uplink respectively for a UE by dedicated RRC signaling, and  a UE may be allocated to with at most one active DL BWP and one active UL BWP at a given time by the cell; and a single scheduled downlink control information (DCI) may be applied to switching from one active BWP to another for an operating UE).  


Regarding claim 25: Chen discloses the  apparatus of claim 19, wherein the processor is configured to: receive a command in a downlink control information (DCI) to switch to the first DL BWP prior to receiving the SI (Chen, see paragraph [0025] an SI change indication is sent to the UE by paging (e.g., a Short Message) from the network (NW) while the UE operates on the indicated BWP, the UE receives indications about SI modifications over downlink control information (DCI); upon receiving the SI change indication, UE may also receive a command to switch immediately to the initial active BWP from the indicated BWP during broadcast control channel (BCCH)  modification period; the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message), wherein the DCI comprises a request to the apparatus to transmit, subsequent to the apparatus receiving the SI, the indication that the apparatus has completed SI acquisition (Chen, see paragraph [0025] the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message, and then, RRC sublayer of the NW may inform the PHY sublayer that the paging has been sent to the UE and the switching of the UE to the initial active BWP has been completed, and  the NW may stop sending to the UE any other L1 signaling (e.g., DCI) for BWP switching operations).  

Regarding claim 26: Chen discloses the  apparatus of claim 25, wherein the processor is configured to: determine to transmit the indication that the apparatus has completed the SI acquisition, based on the request (Chen, see paragraph [0025] the SI change indication is used to inform the UE that there is a system information change(s) or update(s), and may be carried as part of the Short Message, and then, RRC sublayer of the NW may inform the PHY sublayer that the paging has been sent to the UE and the switching of the UE to the initial active BWP has been completed, and  the NW may stop sending to the UE any other L1 signaling (e.g., DCI) for BWP switching operations).    

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476